686 S.E.2d 678 (2009)
STATE of North Carolina
v.
Kenneth D. BOBBITT.
No. 667P03-3.
Supreme Court of North Carolina.
November 5, 2009.
Kenneth D. Bobbitt, pro se.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of April 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 5th of November 2009."
Upon consideration of the petition filed by Defendant on the 8th of April 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Alleghany County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 5th of November 2009."